DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wavelock Advanced Technology (JP 2013-221818, from IDS) in view of Yoshitomi et al (US 2006/0210767 A1, previously cited).
Wavelock and Yoshitomi disclose protection films. Therefore, they are analogous art.
	Regarding claim 1, Wavelock discloses a scale comprising:  5a substrate (Fig. 2: 1 – scale base); scale gratings that are formed on a face of the substrate and has a plurality of gratings at a predetermined interval (Fig. 2: 3 – phase grating); and a protective layer that directly covers the 
	Wavelock neither teaches nor suggests the protective layer is made of fluoride.
	However, Yoshitomi discloses a protective film comprising fluoride (para [0060]: a fluorocarbon-based compound may be used). Among the benefits of this configuration includes improving the water repellency of the scale (para [0060]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scale of Wavelock such that the protective layer is made of fluoride, as taught by Yoshitomi, in order to improve its water repellency.
	Regarding claim 2, Wavelock and Yoshitomi disclose a thickness of the protective layer is 3 µm or less (Wavelock para [0033]: 2-20 µm, which includes values within the claimed range).
	Regarding claim 3, Wavelock and Yoshitomi neither teach nor suggest a thickness of the protective layer is 1 µm or less.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes imparting water repellency without significantly impacting the optical properties of the scale.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scale of Wavelock accordingly, in order to impart water repellency without significantly impacting its optical properties.
Regarding claim 5, Wavelock and Yoshitomi disclose 20the fluoride is a polymer of fluorocarbon (Yoshitomi para [0060]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wavelock Advanced Technology in view of Yoshitomi et al., further in view of Otaki et al. (US 6,706,354 B1).
Wavelock, Yoshitomi and Otaki disclose protection films. Therefore, they are analogous art.
Regarding claim 11, Wavelock and Yoshitomi neither teach nor suggest the fluoride is tetrafluorocarbon.
However, Otaki discloses a protection layer comprising tetrafluorocarbon (Col. 10 Line 63 – Col. 22, Line 5: tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer). Among the benefits of this modification includes providing suitably transparent protection film (Col. 10, Line 65: transparent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scale of Wavelock and Yoshitomi such that the fluoride is tetrafluorocarbon, as taught by Otaki, in order to ensure sufficient transparency.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872